Citation Nr: 1635213	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  08-16 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by chronic fatigue, to include chronic fatigue syndrome. 

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by: Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The appellant is a veteran (the Veteran) who had a qualifying (honorable) period of active duty service from June 1989 to April 1993, and a non-qualifying period of active duty service from November 1995 to July 2000.  

This appeal comes before the Board of Veterans' Appeals (Board) from September 2007 and April 2010 rating decisions of the RO in Phoenix, Arizona.

In September 2014, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is of record.

In April 2015, the Board remanded these issues for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  The Board also granted a claim of entitlement to service connection for fibromyalgia, reopened and granted a claim of entitlement to service connection for posttraumatic stress disorder with associated sleep impairment, reopened and denied a claim of entitlement to service connection for a qualifying chronic neurological disorder, denied a claim of entitlement to service connection for a respiratory disorder, denied increased ratings for a cervical spine disability and a lumbar spine disability, dismissed a claim of entitlement to a disability rating in excess of 0 percent for a left ring finger disability, dismissed an application to reopen service connection for an eye disorder, and dismissed claims of entitlement to service connection for a right arm disorder, arthritis of the lumbar spine, a cardiovascular disorder, and ALS.  The Board's decision with respect to those matters is final.  See 38 C.F.R. § 20.1100 (2015). 

The Board acknowledges that claims of entitlement to service connection for "fatigue" as an undiagnosed illness were previously denied in June 1996, February 1997, and June 1997.  However, on December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001, Public Law 107-103 (the Act), was enacted.  Section 202(a) expanded the definition of "qualifying chronic disability" to include a "medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome) and redefined the term "medically unexplained chronic multisymptom illness."  In light of the substantive changes to applicable law, the Board has characterized the current claim, in which the Veteran specifically asserts that he has chronic fatigue syndrome, as a new claim, and not as an application to reopen the prior claims.


FINDINGS OF FACT

1.  The Veteran does not have a separate disorder manifested by chronic fatigue; his symptoms are attributed to other service-connected and nonservice-connected disorders.  

2.  A schedular total rating and Special Monthly Compensation under 38 U.S.C. 1114(s) are in effect for the entire period on appeal.  


CONCLUSIONS OF LAW

1.  A disorder manifested by chronic fatigue was not incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

2.  The claim of entitlement to TDIU lacks legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).

The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  

The Veteran in this case served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  To constitute a "qualifying" chronic disability, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: Fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, menstrual disorders.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): An undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: Chronic fatigue syndrome; Fibromyalgia; Irritable bowel syndrome; Any diagnosed illness that the Secretary determines warrants a presumption of service-connection; or Any other illness that the Secretary determines meets the following criteria for a medically unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4).  

The applicable presumptive period specified in 38 C.F.R. § 3.317(a)(1)(i) has been extended several times and it currently ends December 31, 2016.  

Compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

Service treatment records reveal no diagnosis of or treatment for complaints of recurrent or persistent fatigue.  Examinations in February 1999 and April 1995 revealed all findings normal except regarding the genitals and tattoos.  An examination in July 1996 revealed all findings normal.  An examination in September 1988 revealed all findings normal except tattoos.  

A January 20, 1995, VA Mental Disorders Examination reveals the Veteran's complaint that his sleep was disturbed.  He would sleep for four hours during the night and four hours during the day.  He also reported feeling fatigued.

An April 20, 1995, VA General Medical Examination reveals the Veteran's complaint that, even though he had good sleep, he could not get out of the bed because he felt tired.  This feeling was not relieved by rest, and there was no relationship with to activities.  He reported that he had not seen any doctor for this condition until January 10, 1995, when he registered for the Persian Gulf Registry, and the examiner noted that there was no mention of fatigue when he was interviewed for that examination.  The Veteran told the examiner that he mentioned this to the doctor, but the examiner noted that the records do not reflect it.  The diagnosis was a history of fatigue, cause unknown.  

While earlier reports reflect the Veteran's complaint of unrelieved fatigue, an October 30, 2008, Admission History and Physical Examination reflects his report of no malaise or fatigue (VBMS record 12/31/2008).  

An August 4, 2009, WRIISC Assessment reveals the Veteran was experiencing fatigue due to pain at night.  An October 6, 2009, Neurology Outpatient Note indicates that sleep apnea syndrome can cause fatigue.  At an October 8, 2009, Pulmonary Sleep Disturbance Consultation, the Veteran denied fatigue.  A November 2, 2009, Neuropsychology Consultation reveals complaint of fatigue (Virtual VA record 05/11/2012).

A February 22, 2010, VA General Medical Examination included an evaluation of the claimed chronic fatigue syndrome.  The Veteran reported that he sleeps six hour at night and that his sleep is disturbed by fibromyalgia and many other medical complaints.  He dozes off during the day two or three times per day for several minutes at a time.  The examiner noted that there had not been acute onset of symptoms, but that symptoms began three or four years prior.  Findings were negative for low grade fever, nonexudative pharyngitis, palpable or tender cervical or axillary lymph nodes, migratory joint pains, constant or nearly constant debilitating fatigue, incapacitating episodes requiring bed rest and treatment by a physician, constant or nearly constant cognitive impairment, and requirement of continuous medications for chronic fatigue syndrome.  Neuropsychologic symptoms and sleep disturbance, while present, were attributed to PTSD.  Generalized muscle aches and/or weakness, while present, were attributed to fibromyalgia.  While headaches were noted, these were associated with stress.  It was noted that the Veteran was unable to exercise due to excessive pain, not due to fatigue.  The examiner concluded that there was no evidence of chronic fatigue syndrome with subjective positive response of only three out of 10 symptoms of chronic fatigue syndrome. 

A February 26, 2013, Gulf War General Medical Examination included negative findings for chronic fatigue syndrome and a negative finding for fatigue as a sign or symptom of qualifying chronic Persian Gulf War disability.  

The report of a January 12, 2016, Chronic Fatigue Syndrome Examination reveals the Veteran's report of gradual worsening and now constant fatigue since the Gulf War.  It was noted that he had not been diagnosed Chronic Fatigue syndrome by any medical provider.  He had no low grade fever, pharyngitis, or lymphadenopathy, and his joint pains were not migratory.  The examiner opined that the Veteran does not fulfill the criteria for chronic fatigue syndrome.  His fatigue is multifactorial in etiology.  Regarding his lack of sleep, described as approximately four to five hours of interrupted sleep, the examiner noted that his PTSD and side effects of medications can contribute to his fatigue.  

After a review of all of the evidence, the Board finds that the Veteran does not have chronic fatigue syndrome, which is the specific disorder he has claimed.  Rather, his complaints of fatigue are attributable to known diagnoses, including PTSD and medications taken to treat other largely service-connected disorders.  As noted by the January 2016 examiner, there is no medical opinion that purports to establish a diagnosis of chronic fatigue syndrome or any qualifying chronic Persian Gulf War disability manifested by fatigue.  The Veteran's lay assertions are the only evidence in favor of such a relationship.  

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that providing a diagnosis of a medically unexplained chronic multisymptom illness, such as chronic fatigue syndrome, or relating current symptoms of fatigue to an undiagnosed Persian Gulf War disability, is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such an opinion requires medical knowledge which the Veteran is not demonstrated to possess.  

As the only competent evidence regarding the essential element of a diagnosis of chronic fatigue syndrome or a nexus between the current symptoms and a undiagnosed Persian Gulf War disability finds that there is no such diagnosis or relationship, the Board finds that a preponderance of the evidence is against the claim, and therefore concludes that service connection for a qualifying chronic Persian Gulf War disability manifested by fatigue is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU Consideration

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The issue of TDIU entitlement is a component of the rating claims decided in the Board's April 2015 decision.  Those matters arose from a claim received at the RO on November 28, 2008.  The Board observes that a 100 percent combined rating has since been assigned and the effective date of that rating is January 6, 2007.  

As set out above, a TDIU rating is contingent on the schedular rating being less than total.  38 C.F.R. § 4.16(a).  The Board acknowledges that, in Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that the issue TDIU entitlement may not be moot based on the assignment of a total schedular rating under certain circumstances, in particular where Special Monthly Compensation (SMC) could be awarded based on the consideration of a TDIU rating under 38 U.S.C.A. § 1114(s).  See also Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011).  In this case, SMC under 38 U.S.C.A. § 1114(s) is also in effect from January 6, 2007.  Accordingly, as there is no additional benefit that may be awarded based on a grant of TDIU, and as a schedular total rating is in effect for the entire period on appeal, the Board concludes that entitlement to TDIU is precluded as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in January 2009, May 2009, November 2009, January 2010, May 2012, and March 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the service connection claim, as well as a medical opinion.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's remand instructions by obtaining an examination and medical opinion regarding the nature and etiology of the claimed chronic disability manifested by fatigue. 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed of the basis for the RO's denial of his service connection claim and he was informed of the information and evidence necessary to substantiate that claim.  Moreover, the file was left open for 30 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for a disorder manifested by chronic fatigue is denied. 

TDIU is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


